Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


 Parrin Hayes, Appellant                                Appeal from the 299th District Court of
                                                        Travis County, Texas (Tr. Ct. No. D-1-DC-
 No. 06-15-00164-CR         v.                          14-204586).       Memorandum Opinion
                                                        delivered by Justice Burgess, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Parrin Hayes, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                       RENDERED NOVEMBER 3, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk